Detailed Action
1. 	This Action is in response to Applicant's amendment filed on February 11, 2022. Claims 1-20 are still pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 01/04/2022 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 6-10, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurovich; Eugene et al. (US 20200348765 A1), hereafter “Gurovich,” in view of Qiu; Jian et al. (US 20130102324 A1), hereafter “Qiu.”
Consider claim 1. Gurovich discloses a method for identifying a second mobile device in a vicinity of a first mobile device, the method comprising performing, by the first mobile device (see par. 0008; …determining that the acquired position property of the first mobile device complies with at least one of the at least one position scheme of the mutual  …): determining distance information corresponding to a distance between the first mobile device and the second mobile device (see par. 0025; [0025] In some embodiments, the acquired position property of the first mobile device corresponds to a distance between the first mobile device and the at least second mobile device…); determining angular information indicating an angle between a pointing direction of the first mobile device and the second mobile device (see par. 0085; 0085] The relative orientation of mobile device 100A with respect to mobile device 100B is defined by three angles of rotation (e.g., yaw, pitch and roll) between the respective mechanical frames of reference of mobile device 100A and mobile device 100B…); and providing a user interface that displays an icon corresponding to the second mobile device in a predetermined position on the user interface based on the location of the second mobile device being within the first spatial region (see figs. 3A, pars. 0096 and 0125-0126;  [0126] Referring to FIG. 3F, mobile device 300A sends the notification to mobile device 300B, thereby triggering the execution of the respective action. Mobile device 300B executes the triggered action and displays ).
Gurovich, however, does not particularly refer to the following limitations, as taught by Qiu, in analogous art; determining, based on the distance information and the angular information, that a location of the second mobile device lies within a first spatial region pre-defined relative to the pointing direction of the first mobile device (see fig. 1B, pars. 0026 and 0037-0039; [0026] The location information may include raw data such as the various differences of the received localized signals and/or data from the accelerometer and/or the digital compass. Alternatively, the location information may further include the calculated distance and angle values of one device relative to another based on such differences arising from processing of the raw data. Examiner’s note: Qiu discloses determining the exact location of a second mobile device when this device is within at least 10 meters (e.g. predefined region) using distance and angle information of the second mobile device);

see fig. 1B, pars. 0026 and 0037-0039).
Consider claim 6 in view of claim 1 above. Gurovich further discloses determining distance information and angular information for third mobile devices; ranking the third mobile devices based on the distance information and the angular information for the third mobile devices; and displaying, on the user interface, icons corresponding to the third mobile devices at positions in order of the ranking (see par. 0157).
Consider claim 7 in view of claim 6 above. Gurovich further discloses wherein the predetermined position of the icon corresponding to the second mobile device corresponds to a highest ranking of the ordered positions (see par. 0157).
Consider claim 8 in view of claim 7 above. Gurovich further discloses wherein the icon corresponding to the second mobile device displayed on the user interface is larger than the icons corresponding to the third mobile devices displayed on the user interface (see par. 0157).
Consider claim 9 in view of claim 1 above. Gurovich further discloses wherein the first spatial region has a defined distance range from the first mobile device and angular range relative to the pointing direction of the first mobile device (see pars. 0070 and 0085).
claim 10. Gurovich discloses non-transitory computer readable medium having stored thereon instructions for causing one or more processors (see par. 0249: [0249] The present invention relates to a system, a method, or a computer program product. The computer program product may comprise memory store 132 having computer readable program instructions thereon for causing processor 134 to carry out aspects of the present invention.) to perform operations comprising (see par. 0008; …determining that the acquired position property of the first mobile device complies with at least one of the at least one position scheme of the mutual interaction scheme; and triggering an execution of one of the at least one respective action on the at least second mobile device, the respective action triggered on the second mobile device associated with the at least one position scheme with which the position property of the first mobile device complies, in accordance with the mutual interaction scheme …): determining, by a first mobile device, distance information corresponding to a distance between the first mobile device and a second mobile device (see par. 0025; [0025] In some embodiments, the acquired position property of the first mobile device corresponds to a distance between the first mobile device and the at least second mobile device…); determining, by the first mobile device, angular information indicating an angle between a pointing direction of the first mobile device and the second mobile device (see par. 0085; 0085] The relative orientation of mobile device ); and providing a user interface that displays an icon corresponding to the second mobile device in a predetermined position on the user interface based on the location of the second mobile device being within the first spatial region (see figs. 1A and 1B; pars. 0072 and 0073;  [0072] … Accordingly, mobile device 150A triggers mobile device 150B to display the trajectory acquired by mobile device 150A, on visual display 152B of mobile device 150B. With reference to FIG. 1B, mobile device 150B displays on visual display 152B an icon (star) associated with mobile device 150A, moving in a circular trajectory corresponding to the circular trajectory acquired by mobile device 150A.).
Gurovich, however, does not particularly refer to the following limitations, as taught by Qiu, in analogous art determining, based on the distance information and the angular information, that a location of the second mobile device lies within a first spatial region pre-defined relative to the pointing direction of the first mobile device (see fig. 1B, pars. 0026 and 0037-0039; [0026] The location information may include raw data such as the various differences of the received localized signals and/or data from the accelerometer and/or the digital compass. Alternatively, the location information may further include the calculated distance and angle values of one device relative to another based on such differences arising Examiner’s note: Qiu discloses determining the exact location of a second mobile device when this device is within at least 10 meters (e.g. predefined region) using distance and angle information of the second mobile device);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gurovich, who discloses at paragraph 93 “determine the respective location in 3D space for each of mobiles devices 100A and 100B” and have it include the teachings of Qiu. The motivation would have been in order to acquire and exact location of a mobile device in relation to another mobile device (see fig. 1B, pars. 0026 and 0037-0039).
Consider claim 14 in view of claim 10 above. Gurovich further discloses comprising instructions to perform operations including: determining distance information and angular information for third mobile devices; ranking the third mobile devices based on the distance information and the angular information for the third mobile devices; and displaying, on the user interface, icons corresponding to the third mobile devices at positions in order of the ranking (see par. 0157).
Consider claim 15 in view of claim 14 above. Gurovich further discloses wherein the predetermined position of the icon corresponding to the second mobile device corresponds to a highest ranking of the ordered positions, and wherein the icon corresponding to the second mobile device displayed on the user interface is larger than the icons corresponding to the third mobile devices displayed on the user interface (see par. 0157).
claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Gurovich at paragraphs 249 and 250 discloses memory, processor and instructions to carry out the invention as in claim 1 above.
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Consider claim 20, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.

9.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gurovich and Qiu as applied to claims 1, 10 and 16 above, and further in view of Pawar; Hemanth Balaji et al. (US 9548770 B1), hereafter “Pawar.”
	Consider claim 2, Gurovich, as modified by Qiu, discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Pawar, in analogous art; wherein determining that the location of the second mobile device lies within the first spatial region includes: determining a first probability that the location of the second mobile device lies within the first spatial region based on the distance information and the angular information; and determining that the first probability is greater than a threshold (see col. 11 lines 1-19, where Pawar discloses 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gurovich, as modified by Qiu and have it include the teachings of Pawar. The motivation would have been in order to ascertain the location of a mobile device with a high degree of probability (see col. 11 lines 1-19). 
Consider claim 11, Gurovich, as modified by Qiu discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Pawar, in analogous art; wherein determining that the location of the second mobile device lies within the first spatial region includes: determining a first probability that the location of the second mobile device lies within the first spatial region based on the distance information and the angular information; and determining that the first probability is greater than a threshold (see col. 11 lines 1-19, where Pawar discloses using distance and angles of a the UE to determine the location of the UE taking into account a threshold value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gurovich and have it include the teachings of Pawar. The motivation would have been in order to ascertain the location of a mobile device with a high degree of probability (see col. 11 lines 1-19). 
claim 17, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Allowable Subject Matter
10.	Claim(s) 3-5, 12, 13 and 18 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Response to Arguments
11.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion 
12.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Mcdowall; Ian et al. (US 20100144274 A1) discloses determining proximity between computing apparatuses.
	Liu; BoChih et al. (US 10412545 B1) discloses device-to-device radio frequency proximity determination.
13.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos Batista/
Primary Examiner - Art Unit 2642

February 16, 2022